Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/469,055 and Preliminary Amendment filed on 06/12/2019. Claim 8 has been canceled.  Claims 1-7 have been amended.  Claims 9-19 have been newly created. Claims 1-7 and 9-19 are pending in the application.

Claim Objections
2.  Claim 7 is objected to because of the following informalities: lines of each element/step in the claims are not compliant with MPEP 37 CFR 1.75 and MPEP 608.01(i)-(p).  
Appropriate correction is required.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).


Claim Rejections - 35 USC § 102
3.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.  Claims 1-3, 5-7, 9-10, 12-16 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bucuvalas at al. (U.S. Patent 10,296,330).
5.  As to claims 1, 7 and 14 Bucuvalas discloses:
Claim 1 A method performed by a data processing system (col.1, ll.23-24; col.13, ll.7-23; col.17, ll.7-24; Fig.1), comprising:
receiving a first configuration model and a second configuration model  
(retrieving/receiving, by a processor from a data repository, a candidate source code, having a candidate function 402 (first configuration model) and a preferred function 404 (second configuration model) - col.8, ll.17-31; col.13, ll.7-14; Fig.4);
generating a first order logic (FOL) representation of the first configuration model and an FOL representation of the second configuration model (functional equivalence service derives a first-order logic 412 for parsed candidate function 402(first configuration model) and a first-order logic 414 for parsed preferred function 404 (second configuration model) to derive a first-order logic - col.9, ll.33-38; Fig.4);
performing a satisfiability modulo theories (SMT) solve for nonequivalence satisfiability on the FOL representation of the first configuration model and the FOL representation of the second configuration model (SMT query 416 receives the first-order logic 412 for parsed candidate function 402(first configuration model) and the first-order logic 414 for parsed preferred function 404 (second configuration model) and after that SMT query 416 is provided to a SMT solver 420 to produce an output indicating satisfied (“SAT”) non-equivalence result - col.9, ll.33-39; col.10, ll.1-3; Fig.4); and
when the SMT solve for satisfiability is not satisfied, storing an indication that the first configuration model is equivalent to the second configuration model (the SMT solver 420 produces an output indicating satisfied (“SAT”) non-equivalence result); a processor 106 may then identify ones of candidate functions 104 to be replaced by ones of preferred functions 108 and processor 106 may then create records, such as those comprising function identifiers 110 associated with indicia 112 to provide an association between ones of candidate function identifiers 116A-116D and ones of replacement indicia 118A-118-D (indication that the first configuration model is equivalent to the second configuration model) – col.7, ll.6-15; col.7, ll.46-60; col.10, ll.1-3; Figs.1-2, 4).
6. Claims 7 and 14 describe similar features as claim 1, and will have the same reasoning for rejection under 35 U.S.C. 102(a)(2) as set forth above.
7.  As to claims 2-3, 5-6, 9-10, 12-13, 15-16 and 18-19 Bucuvalas recites:
Claims 2, 9, 15 The method/system/instructions, wherein when the SMT solve for nonequivalence satisfiability is satisfied, storing an indication that the first configuration model is not equivalent to the second configuration model (col.3, ll.1-19; col.7, ll.6-15; col.7, ll.46-60; col.10, ll.1-4; col.13, ll.31-63; col.14, ll.60-67; Figs.1-2, 4);
Claims 3, 10, 16 The method/system/instructions, wherein when the SMT solve for nonequivalence satisfiability is satisfied, performing an SMT solve for variants in the first configuration model that are not present in the second configuration model, and storing variants identified by the SMT solve for variants in the first configuration model that are not present in the second configuration model (col.2, ll.36-67; col.3, ll.1-19; col.8, ll.31-54; col.13, ll.31-63; col.14, ll.60-67);
Claims 5, 12, 18 The method/system/instructions, wherein 
    PNG
    media_image1.png
    18
    20
    media_image1.png
    Greyscale
 represents the FOL representation of the first configuration model, ᴪ represents the FOL representation of the second configuration model, and performing a satisfiability modulo theories (SMT) solve for nonequivalence satisfiability comprises searching for a satisfying assignment for 
    PNG
    media_image2.png
    18
    87
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    22
    92
    media_image3.png
    Greyscale
 (col.9, ll.60-67; col.10, ll.1-4);
Claims 6, 13, 19 The method/system/instructions, wherein 
    PNG
    media_image1.png
    18
    20
    media_image1.png
    Greyscale
 represents the FOL representation of the first configuration model, ᴪ represents the FOL representation of the second configuration model, and performing an SMT solve for variants comprises checking the satisfiability of 
    PNG
    media_image4.png
    23
    173
    media_image4.png
    Greyscale
 (col.9, ll.60-67; col.10, ll.1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bucuvalas in view of Kinsman et al. (Pub. No.: CA 2716464 A1).
With respect to claims 4, 11 and 17 Bucuvalas does not explicitly describe the method/system/instructions, wherein 
    PNG
    media_image5.png
    25
    139
    media_image5.png
    Greyscale
 is used to denote a vector of configuration options that uniquely determine the first configuration model.
As to claims 4, 11 and 17 Kinsman in combination with Bucuvalas discloses the method/system/instructions, wherein 
    PNG
    media_image5.png
    25
    139
    media_image5.png
    Greyscale
 is used to denote a vector of configuration options that uniquely determine the first configuration model (Abstract; ¶¶ 1; 19-21; 25-27; 34; 36-37; 40).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Kinsman’ teaching regarding the method/system/instructions, wherein 
    PNG
    media_image5.png
    25
    139
    media_image5.png
    Greyscale
 is used to denote a vector of configuration options that uniquely determine the first configuration model to modify Bucuvalas’ invention by providing methods and devices for automatically determining a suitable bit-width for data types to be used in computer resource intensive computations, thereby satisfying the desired end error/ cost trade-off  (¶¶ 19; 24;47-52; -80 86).

Conclusion
9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/           Primary Examiner, Art Unit 2851